ORDER
PER CURIAM.
Cornell Wallace appeals pro se the trial court’s denial of his petition to reduce his sentence pursuant Rule 29.05. In 1998, Wallace pleaded guilty to a class C felony of stealing of a motor vehicle, Section 570.030, RSMo 1994, a class C felony of tampering in the first degree, Section 569.080.1(2), RSMo 1994, and a class A misdemeanor of receiving stolen property, Section 570,080, RSMo 1994, for which he was sentenced as a prior and persistent offender to eleven and a half years’ imprisonment for stealing a motor vehicle, eleven and a half years’ imprisonment for first-degree tampering, and one year imprisonment for receiving stolen property, all sentences to run concurrent.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).